DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on application 17560884 filed 12/23/21.  
A preliminary amendment was filed on 10 June 2022.  Claims 1, 3-12 and 14-19 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 9/8/22 and 4/19/22 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
The Drawings filed on 12/23/21 are acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4-12 and 14-19 are rejected under 103(a) as being obvious over ESMAEILI ET AL. (US PG PUB 20140311951) and as evidence by GRAHAM (US PG PUB 20050109603), LEVINE ET AL. (US 4227996), SANCHEZ DOLADO ET AL. (US PG PUB 20190135690) in their entirety.  Hereby referred to as ESMAEILI, GRAHAM, LEVINE and SANCHEZ.  
Regarding claims 1, 3, 4-12 and 14-19:
ESMAEILI teaches a method for treating tailings from a froth treatment process, the tailings comprising sand, clay comprising kaolin, water, and hydrocarbons, the method comprising: dewatering the tailings comprising a primary water separation and a secondary water separation to produce dewatered tailings and recovered water, the dewatered tailings having a hydrocarbon content and a solids content to support combustion of the dewatered tailings; combusting the hydrocarbons in the dewatered tailings in a combustion chamber to cause a dehydration reaction converting kaolin into metakaolin and to produce fly ash and bottom ash; and recovering calcined fines comprising metakaolin from at least one of the fly ash and the bottom ash.  The method combusting occurs at 500 C to 1000 C (see claims 1 and 3). 
ESMAEILI teaches in FIG.1 and para [0071] the metakaolin product of the reaction will form as a fine solid, and exit the combustion 128 as a component of flue gas 135. Heavier particles will settle and be removed with the bottom ash 140. Flue gas separation 148 is then used to extract calcined fines 190, including metakaolin, which has several industrial applications owing to their cementitious, or pozzolanic, properties. The remaining components of flue gas 135 are then released as low solids flue gas 151 emissions, for example CO, CO2, SOx, NOx, and particulates are further treated.  Para [0074] In an embodiment disclosed, a trafficable deposit 192 may be prepared by mixing 193 calcined fines 190 or de-mineralized bottom ash 176 from the combustion 128 process or both and tailings, for example mature fine tailings (MFT) 197. In an embodiment disclosed, the de-mineralized bottom ash 176 or the calcined fines 190 or both are mixed 194, along with a chemical modifier 196 to prepare the trafficable deposit 192.  Para [0088] the heavy minerals recovery unit 260 is optional, and if not present, the bottom ash 240 could be provided to the mixing unit 294 for preparation of the trafficable deposit 292. 
ESMAEILI teaches in claim 20 a system for treating tailings from a froth treatment process, the tailings comprising sand, clay comprising kaolin, water, and hydrocarbons, the system comprising: a dewatering unit comprising a primary water separation unit and a secondary water separation unit for removing water from a tailings stream, producing a dewatered tailings stream and a tailings water stream; a combustion chamber for combusting the dewatered tailings stream, carrying out a chemical reaction whereby kaolin converts to metakaolin, and producing a fly ash and a bottom ash; and a fly ash recovery unit for recovering calcined fines comprising metakaolin from the fly ash. 
ESMAEILI discloses considering the bottom ash mix with a chemical modifier and comprising gypsum and unreacted limestone (see para [0073], [0074]).
 ESMAEILI discloses the dewatering unit comprising primary water separation (PWS) (see para [0076]; FIG. 2).
ESMAEILI does not explicitly disclose wherein heating the processed tailings comprises heating the processed tailings via a heated air stream having a temperature within a range of 600—1100°C, or the pH at least 11.5 or the concentration of the product components; however, it is within the scope of ESMAEILI as evident by GRAHAM, LEVINE and SANCHEZ.  
GRAHAM teaches in para [0032] that the gas then enters a heat recovery device, which may include, but is not limited to, a conventional boiler or a ceramic air-to-air heat exchanger, so that energy can be recovered from the clean flue gas. The clean, hot air from the ceramic heat exchanger can reach temperatures to 2000 F. and is used, for example, to calcine products, dry wet wastes being introduced into the gasifier, or dry lumber in conventional dryer kilns.  In the latter case, moist air is pulled in from the dryer kiln and returned to the air side of the ceramic heat exchanger, mixed with ambient air that gives a controlled dryer kiln entrance temperature between 250 and 750 F.
LEVINE teaches in col. 2 ln 14-19 which describes a complicated process for controlling the pH in the range of 8.5-11 to produce tailing.
SANCHEZ teaches in para [0035] the raw meal necessarily comprises CaO, SiO2, Al2O3, Fe2O3 and SO3 oxides, and/or other one or more compounds comprising the elements of these oxides. However, the raw meal may sometimes additionally contain other oxides like Na2O, K2O, MgO, MnO, TiO2 as minor components. The amount of these minority components is often from 0.001 to 5% (w/w), sometimes from 0.001 to 10% of the raw meal but they should not comprise above 10% (w/w) relative to the weight of the total raw meal.  A cement paste having a compressive strength of 27.89-43.26 Mpa and a flexion strength of 9.09-11.61 Mpa (see paragraph [0098]).
From the teachings of the references it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
Additionally, the claimed changes in the sequence of performing steps is considered to be prima facie obvious because the time at which a particular step is performed is simply a matter of operator preference, especially since the same result is obtained regardless of when the step occurs. See Ex parte RUBIN, 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).  With regard to any differences in the claimed conversion amounts, the skilled artisan would have found it obvious to modify the process conditions in order to obtain the desired conversions. Further, it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33 (CCPA 1937). In re Russel, 439 F.2d 1228, 169 USPQ 426 (CCPA 1971)
Furthermore, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
In addition, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In In re Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself. The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable
Again, GRAHAM, LEVINE and SANCHEZ are considered teaching references, not a modifying reference.  See MPEP 2112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771